Citation Nr: 0216176	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  01-10 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

Entitlement to service connection for lateral epicondylitis, 
left elbow.

Entitlement to service connection for medial epicondylitis, 
right elbow.



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from June 1987 to May 1994.

In an April 1998 decision, and denied service connection for 
lateral epicondylitis of the left elbow.  The appeal period 
for this decision expired and became final.  This matter 
comes before the Board from a rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in a June 2000 decision, the RO denied 
the claim.  After notice, the veteran filed a Notice of 
Disagreement and submitted additional information.  The RO 
determined new and material evidence was submitted with 
regards to both claims, reopened the claims on that basis, 
and denied the claims on the merits.  Therefore, the Board 
also will decide both claims on the merits.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater during 
Operation Desert Storm from January 1991 to April 1991, and 
from September 1991 to March 1992.

2.  The veteran has a current lateral epicondylitis, left 
elbow, disability.

3.  The veteran has a current medial epicondylitis, right 
elbow, disability.

4.  It has not been shown by credible, competent evidence 
that a chronic left elbow disability was present in service 
or proximate thereto, or is a residual of in-service trauma, 
or is otherwise related to service.

5.  There is competent and credible evidence of record that a 
chronic right elbow disability was initially shown in 
service.  It is as likely as not that current pathology is 
related to the in-service findings.


CONCLUSIONS OF LAW

1.  Lateral epicondylitis of the left elbow was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a) (2002).

2.  With resolution of reasonable doubt in the appellant's 
favor, medial epicondylitis of the right elbow was incurred 
in service.  38 U.S.C.A. §§  1110, 1131, 1154(b) (1991 and 
West Supp. 2002); 38 C.F.R. §§ 3.303(a), (b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2001) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  66 Fed. Reg. 45,620-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the VCAA dealing with notice and duty to assist 
requirements, does not apply retroactively to any claim filed 
prior to the date of enactment of that Act and not final as 
of that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue obviously was 
not final on November 9, 2000, it appears that Section 3 of 
the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Even assuming, arguendo, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that all relevant facts have been 
properly developed.  The RO specifically informed the veteran 
that it would assist him in developing evidence to support 
his claim.  See, in particular, the December 2000 RO letter 
to the veteran which explained that the RO would obtain any 
medical records which the veteran identified and providing 
the veteran with  VA Forms 21-4142, Authorization and Consent 
to Release Information to The Department of Veteran Affairs 
(the Board notes that this letter contains the now defunct 
"well grounded" language of the prior law, but the 
substance of the letter is the offer to fully assist the 
veteran).  Further, the RO obtained numerous private 
treatment records identified by the veteran, as well as VA 
treatment records, and scheduled medical evaluation 
examinations for the veteran (some of to which the veteran 
failed to report).  The aforementioned records are associated 
with the claim file.  The same letter explained to the 
veteran what new and material evidence is and how to reopen 
an adjudicated claim via new and material evidence.  The 
veteran successfully reopened the adjudicated claim of his 
left elbow on the basis of new and material evidence.  
Therefore, the Board is satisfied that the RO has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Analysis

To declare an injury or disease service connected, the 
competent evidence of record must establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces.  When making a 
determination of service connection, VA must administer its 
regulations under a broad and liberal interpretation 
consistent with the facts in each case.  38 C.F.R. § 3.303(a) 
(2002).

The veteran filed a claim for compensation for a "left arm 
condition to include tendonitis."  In a February 1997 Rating 
Decision, the RO denied the claim because the veteran's 
service medical records (SMRs) reflect no treatment for a 
left arm problem.  The veteran was able to reopen this 
particular claim by providing the RO new and material 
evidence.  Specifically, the veteran provided private 
treatment records which reflect that, in January 1995 (less 
than one year after the veteran's discharge from active 
duty), the veteran presented with a "typical history for 
lateral epicondylitis of the left elbow."  See January 2002 
Supplemental Statement of The Case.  At this examination, the 
veteran told the private examiner that he had seen a military 
physician for the same problem a year earlier.  The veteran 
also provided the RO a statement from his former wife, who 
described the veteran's weight lifting and arm wrestling 
activities while they both were stationed in Germany, and 
that the veteran constantly complained of pain in his elbows.

The RO continued its denial, however, because, in addition to 
the absence of any entries in the veteran's SMRs, the private 
treatment records provide no medical opinion of a nexus or 
connection of the condition with the veteran's military 
service.  As mentioned earlier, the veteran did not appear 
for VA medical examinations which were scheduled to assist 
him in developing his claim.

The Board finds no basis with which to disagree with the RO 
regarding the veteran's claim for his left elbow disability.  
There is no competent evidence of record that the veteran's 
left elbow disability had its inception during his military 
service.  The veteran claims he was hospitalized twice during 
Operation Desert Storm for related problems, but states these 
hospitalizations were not recorded in his SMRs because his 
unit had to deploy quickly.  This assertion by the veteran 
alleges an occurrence of events during a period of actual 
hostilities and when he was physically present in the theater 
of operations.  Unfortunately, the veteran has not provided 
any lay (or "Buddy") statements which might support this 
assertion in the absence of entries in his SMRs.  38 U.S.C.A. 
§ 1154(b) (West 1991).  Further, because the veteran 
consistently has maintained that he suffered from the 
condition of the left arm and elbow for extensive periods 
prior to Operation Desert Storm, there is no basis on which 
to allow an award for compensation for a disability due to an 
undiagnosed illness incurred by veterans of the Persian Gulf 
War.  38 C.F.R. § 3.317(a)(1) (2002).  Significantly, in 1995 
he gave a 4 month history of pain (which placed the onset 
after separation.)

As will be discussed in the Board's explanation of its 
determination regarding the veteran's right elbow, there are 
a number of entries in his SMRs which reflect his seeking 
treatment for conditions involving his right arm.  When one 
considers the veteran's assertion that he experienced 
constant pain and other problems with his left arm, the Board 
finds it highly probative that the veteran's SMRs do not even 
reflect oral history by him with regards to his left arm 
during the occasions on which he sought treatment for his 
right arm.  The primary item in his SMRs which involves one 
of his left extremities, is an entry for a January 1991 
fracture of the fifth finger of his left hand.

Given the overall state of the record, the Board concludes 
that there is no competent evidence of record that the 
veteran's lateral epicondylitis of the left elbow was 
incurred during his military service.  38 U.S.C.A. §§ 1110, 
1131;  38 C.F.R. § 3.303 (2002).

The Board finds that the evidence of record is in a more 
favorable state with regards to the medial epicondylitis of 
the right elbow disability.  The RO determined that, the 
veteran's SMRs notwithstanding, there was no evidence of a 
chronic elbow condition nor any evidence which links the 
veteran's current elbow condition with his military service.  
The Board concludes otherwise with the application of the 
doctrine of reasonable doubt.

The salient question of fact which the Board must answer in 
this case is whether the competent evidence of record 
supports a finding that the veteran's right elbow disability 
was chronic during his military service.  For a showing of 
chronic disease in service, there are required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or 
diagnoses including the word "Chronic."  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may legitimately be questioned.  38 C.F.R. § 
3.303(b) (2002); Bose v. West, 11 Vet. App. 169 (1998).

The veteran's SMRs reflect that he presented in July 1989 
with a complaint of injury to his right arm as a result of 
lifting weights.  The examination reflected elbow pain with 
trigger points of bicep and forearm muscles.  Assessment was 
a muscle strain, and prescribed treatment was heat 
application, Robaxin, and Motrin.  In April 1993, the veteran 
presented with pain in his right elbow and limited movement.  
He stated he injured it while lifting a piece of equipment 
and related the prior injury.  The examination revealed 
limited range of motion with discomfort and tenderness over 
the ulnar nerve upon palpation.  The assessment was 
tendinitis vs. bursitis vs. neuritis.  He was prescribed 
Indocin.

In June 1993, the veteran again presented with a complaint of 
recurring right elbow pain.  He stated that he received 
relief only when taking medication and, once it's exhausted, 
the pain returns and he believed he might be losing strength 
in the arm.  The examination focused on the right arm, 
antecubital fossa, biceps, triceps, and posterior forearm.  
There was full range of motion with flexion and extension of 
the right arm at the radial ulnar and mumerous junction.  
However, there was increasing discomfort with flexion and 
extension movement.  There was no crepitus, grip test was 
equal bilaterally, and there was no deviation in muscle size.  
Assessment was possible tendinitis vs. bursitis.  The 
physician to whom the veteran was referred after this 
examination prescribed Indocin and referred the veteran for a 
consultation with Occupational Therapy for an "evaluation 
assistance with this chronic problem," and to offer possible 
ways to prevent recurrence.

A March 1994 document in the SMRs reflects that the veteran 
declined a separation physical examination prior to his 
discharge.  On a January 1994 Report of Medical History form 
in anticipation of a separation physical, however, the 
veteran stated that he damaged his back, left hand, and right 
elbow in Desert Storm and that he had recurring discomfort.

In June 1999, the veteran presented at a private clinic with 
the same complaint and related a history of many past 
instances of right and left elbow pain.  Examination revealed 
"very tender on right medial epicondyle."  Diagnosis was 
right medial epicondylitis.

While mindful of the regulation's adjuration that use of the 
word, "chronic," in a clinical record does not 
automatically establish that a disease is chronic, the Board 
concludes that a liberal overall assessment of this veteran's 
SMRs, and application of the benefit of the doubt rule, 
supports a determination that the veteran's medial 
epicondylitis, right elbow, disability was incurred in 
service.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002);  38 
C.F.R. § 3.303(a), (b) (2002).  The clinical entries in the 
veteran's SMRs corroborate the veteran's, and his former 
wife's, statements that his right arm problems were constant 
and ongoing during the veteran's period of service.

Accordingly, the requirements for service connection of the 
veteran's medial epicondylitis, right elbow, have been met.


ORDER

Service connection for lateral epicondylitis of the left 
elbow, is denied.

Service connection for medial epicondylitis of the right 
elbow, is granted.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

